Title: From George Washington to William Heath, 23 June 1783
From: Washington, George
To: Heath, William,Alexander, William Lord Stirling


                  
                     Head Quarters 23d June 1783.
                  
                  To the General Officers of the Army Assembled at Head Quarters, Newburgh, 24th June 1783.
                  Gentlemen
                  I am to request your opinions of the three following Questions. viz.
                  1st—Whether all the measures which were proper for giving satisfaction to Brigadr General Hazen and a number of the Officers of his Corps, respecting Major Reid, have been persued, or not?
                  2dly—In case they have not, what farther steps should be taken? and
                  3dly Whether Major Reid ought to be arrested and brought to trial, on the charges exhibited against him by General Hazen and some of the Officers of his Corps, in their Letter of June 6th 1783?
                  For your information I refer to you Gentlemen, all the original Papers on this subject, agreably to the annexed Schedule, which together with the publications in General Orders, will make you fully acquainted with the State of Facts. I have the honor to be Gentlemen Your Most Obedient Servant
                  
                     Go: Washington
                  
                  
                     Schedule of Papers referred to
                     No. 1. Brigadr Genel Hazen’s Letter and Memorial dated Pompton 13th Jany 1783.
                     No. 2. Extract of a Letter from Genel Washington to Brigadier Genel Hazen—Jany 25th 1783.
                     No. 3. Opinion of the General Officers dated 24th Jany 1783—Copy enclosed in the preceding.
                     No. 4. Brigadier Hazen’s Letter 29th Jany covering Charges against the Judge Advocate.
                     No. 5. Reference to a Board of General Officers in General Washington’s Letter, dated Feby 12th 1783.  (For the Opinion of this Board, the appointment of a Court of Inquiry, and the result of their proceedings—vide General Orders.)
                     No. 6 & 7th  Letters of the 6th and 7th of June, from Brigadier Hazen and some of the Officers of his Corps, exhibiting farther Charges against Major Reid.
                     No. 8. General Washington’s answer to the preceding Letter.
                  
               